DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s withdrawn of Species I (Claims 1-3, 5-6 and 8-10) in the reply filed on 09/08/22 is acknowledged. However, Applicant argues that simultaneous examination of Species I and II will not present an undue burden. Examiner respectfully disagrees, as pointed out in the Requirement for Restriction/Election, mailed on 08/18/22, that the configurations of Species I and II are different and not obvious over each other. Hence, there is a search and/or examination burden on the Examiner.

Claim Objections
3.	Claim 14 is objected to because of the following informalities: “sequence, and” (line 2)  should be replaced with “sequence,” and “sequence,” (line 4) should be replaced with “sequence, and”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 12-21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites lines 5-6 “a non-equalized signal corresponding to the input signal based on the DFE. According to Figure 9, NEQ (non-equalized signal) is based on IN_D (input signal). Hence, the above underlined portion of claim 12 and its dependent claims consider to be failing to comply with the written description requirement.                        
                             
                        
                    Similar rejection applies to claim 17.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 17-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 17 recites “an error of the first data sequence” (line 5) and “an error in the first data sequence” (line 8). It is not clear whether said “error” in both lines is different or the same. Hence, renders claim 17 and its dependent claims indefinite.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 12-15, 17, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2012/0051418 A1).

Regarding claim 12, Yang teaches an apparatus configured to process an input signal including a series of symbols received through a channel (Figure 3: 300 & Paragraph 21: the hybrid equalization system 300 is used in a receiver of a wireless transmission system for compensating a wireless channel fading and reducing the inter-symbol interferences), the apparatus comprising: an equalization circuit configured to generate a first data sequence from the input signal based on a decision feedback equalizer (DFE) (Figure 3: Block 310, “r(n)”, “Ie1(n)” & Paragraph 25: the decision feedback equalization device 310 includes…); a sequence estimation circuit configured to generate a second data sequence from a non-equalized signal corresponding to the input signal based on the DFE, the second data sequence including at least one second symbol value different from at least one first symbol value included in the first data sequence (Figure 3: Block 330, “r(n)”, “Ie1(n)” & “Ie2(n)”); and a selection circuit configured to output the second data sequence when an error of the first data sequence is detected and to output the first data sequence when the error of the first data sequence is not detected (Figure 3: Block 340, “Ie1(n)” & “Ie2(n)” & Paragraph 42: to select the first estimated symbol Ie1(n) or the second estimated symbol Ie2(n) for use as an output of the hybrid equalization system according to a selection signal, the selection signal is generated by symbols known in the specification of the transmitter and the determined first and second estimated symbols according to a symbol error rate).

Regarding claim 13, Yang further teaches wherein the sequence estimation circuit is 3further configured to set the at least one second symbol value to a value different from the at least one first symbol value (Figure 3: Blocks 310, 330, “Ie1(n)” & “Ie2(n)”).  

Regarding claim 14, Yang also teaches wherein the equalization circuit is further configured to generate a first equalized signal corresponding to the first data sequence (Figure 3: Block 310, “Ie1(n)”), and the sequence estimation circuit is further configured to generate a second equalized signal corresponding to the second data sequence (Figure 3: Block 330, “Ie2(n)”), the apparatus further comprising: an error detection circuit configured to detect the error based on the first equalized signal and the second equalized signal (Figure 3: Block 333 “e(n)”).  

Regarding claim 15, Yang also teaches an error prediction circuit configured to predict the error based on the first equalized signal and to enable the sequence estimation circuit when the error is predicted (Figure 3: Block 333 “e(n)”).  

Regarding claim 17, Yang teaches a method of processing an input signal including a series of symbols received through a channel (Figure 3: 300 & Paragraph 21: the hybrid equalization system 300 is used in a receiver of a wireless transmission system for compensating a wireless channel fading and reducing the inter-symbol interferences), the method comprising: performing a channel equalization on an input signal to generate a first data sequence and a first equalized signal (Figure 3: Block 310, “r(n)”, “requ(n)”, “Ie1(n)” & Paragraph 25: the decision feedback equalization device 310 includes…); predicting an error of the first data sequence based on the first equalized signal (Figure 3: Block 333 “e(n)”); generating a second data sequence from a non-equalized signal corresponding to the input signal based on the channel equalization, when the error is predicted (Figure 3: Blocks 310, 330, “r(n)”, “Ie1(n)” & “Ie2(n)”); performing an error detection to detect an error in the first data sequence (Figure 3: Block 333, “e(n)”); and outputting the second data sequence when the error is detected and otherwise outputting the first data sequence (Figure 3: Block 340, “Ie1(n)” & “Ie2(n)” & Paragraph 42: to select the first estimated symbol Ie1(n) or the second estimated symbol Ie2(n)f or use as an output of the hybrid equalization system according to a selection signal, the selection signal is generated by symbols known in the specification of the transmitter and the determined first and second estimated symbols according to a symbol error rate).

Regarding claim 20, Yang further teaches wherein the generating of the second data sequence comprises: setting a value different from at least one first symbol value included in the first data sequence to at least one second symbol value included in the second data sequence (Figure 3: Blocks 310, 330, “Ie1(n)” & “Ie2(n)”); and generating the second data sequence based on the non-equalized signal and the at least one second symbol value (Figure 3: Blocks 310, 330, “Ie1(n)” & “Ie2(n)”).  

Regarding claim 24, Yang also teaches wherein the generating of the first data 5sequence and the first equalized signal and the generating of the second data sequence are based on a decision feedback equalizer (DFE) (Figure 3: Blocks 310, 330, “requ(n)”, “Ie1(n)”, “e(n)”, “Ie2(n)” & Paragraph 25: the decision feedback equalization).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633